Title: To Thomas Jefferson from Gabriel Christie, 24 February 1807
From: Christie, Gabriel
To: Jefferson, Thomas


                        
                            Sir
                            
                            Balto Feby 24th 1807
                        
                        I have this day shipped on Board of Captn. Clements Packet the goods which arrived for you in the Three
                            Friends together with a recipt for the same, also an account of the
                            Duties and Charges thereon. you have also enclosed all the papers that has come into my possesion respecting them with my best wishes that you may not be disappointed in the
                            receipt of them 
                  I remain with respect your obdt Svt
                        
                            G Christie
                            
                        
                        
                            Messrs. Pausecault & Messenue wd not receive any Freight [tho] beg there respects to you.
                        
                    